This case is presented on the motion of the defendant in error to dismiss the appeal, the ground of such motion being that the appeal is frivolous, and for delay only.
The action was upon a written instrument and an account duly verified. The answer was an unverified general denial. The trial court sustained the motion of the plaintiff for judgment on the pleadings. The execution of the written instrument and the correctness of the account not being put in issue by the answer, the action of the trial court in sustaining the motion for judgment on the pleadings was proper.
It is apparent that the appeal is frivolous. Therefore, the appeal is dismissed.
HARRISON, C. J., and McNEILL, MILLER, KENNAMER, and COCHRAN, JJ., concur.